Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
     FIRST AMENDMENT, dated as of December 31, 2003 (this “Amendment”), to the
AMENDED AND RESTATED LOAN AGREEMENT, dated as of August 13, 2002 (as previously
amended, supplemented or modified, the “Existing Agreement”; and as amended by
this Amendment, the “Agreement”), among FURMANITE LIMITED (formerly named
FURMANITE PLC formerly named KANEB UK PLC), a company incorporated under the
laws of England and Wales (registered number 2530049) (the “Borrower”),
FURMANITE WORLDWIDE, INC., a Delaware corporation (“Holding”), and BANK OF
SCOTLAND, as agent (in such capacity, the “Agent”) for the Banks (in such
capacity, the “Agent”).
W I T N E S S E T H:
          WHEREAS, for the purpose of facilitating a final dividend by FIL to
Furmanite 1986 (“Furmanite”) and an interim dividend by Furmanite to the
Borrower, the parties wish to amend the Existing Agreement to permit (a) an
unsecured £5,500,000.00 loan by XANSER FINANCIAL LLC, a Delaware limited
liability company, to FIL and a (b) an unsecured £5,500,000.00 loan by the
Borrower to XANSER SERVICES LLC, a Delaware limited liability company;
          NOW, THEREFORE, it is agreed:
          Section 1. Definitions. Terms used in this Amendment which are defined
in the Existing Agreement shall have the meanings specified therein (unless
otherwise defined herein) and shall include in the singular number the plural
and in the plural number the singular.
          Section 2. Amendments. Upon the Amendment Effective Date (as defined
in Section 3 below):
          2.1 Other Indebtedness. Section 8.3 of the Existing Agreement is
amended by adding the following Section 8.3(xiv):

    “(xiv)  an unsecured £5,500,000.00 loan (the “Xanser Financial Loan”) by
XANSER FINANCIAL LLC, a Delaware limited liability company (“Xanser Financial”),
to FIL pursuant to an Unsecured Term Loan Agreement dated December 31, 2003,
between FIL and Xanser Financial (the “Xanser Financial Loan Agreement”), but
only if (a) the Xanser Financial Loan is used solely by FIL to pay to Furmanite
a final dividend of £5,500,000.00 declared on December 31, 2003 for its
financial year ended December 31, 2002 (the “FIL Dividend”), (b) the FIL
Dividend is used by Furmanite solely to pay to the Borrower an interim dividend
of £5,500,000.00 declared on December 31, 2003 in respect of the financial year
ended December 31, 2002 (the “Furmanite Dividend”), (c) the Furmanite Dividend
is used by the Borrower solely to make the Xanser Services Loan (as defined
below) and (d) Xanser Financial has executed and delivered to the Agent a
subordination agreement substantially in the

1



--------------------------------------------------------------------------------



 



      form of the XANSER Subordination Agreement and satisfactory to the Agent
in its sole discretion.”

          2.2 Advances and Loans. Section 8.5 of the Existing Agreement is
amended by inserting at the end thereof the following the following paragraph:
          “Notwithstanding any other provisions in this Agreement, the Borrower
may use the Furmanite Dividend to make an unsecured £5,500,000.00 loan (the
“Xanser Services Loan”) to XANSER SERVICES LLC, a Delaware limited liability
company (“Xanser Services”), pursuant to a loan agreement substantially in the
form of the Xanser Financial Loan Agreement and satisfactory to the Agent in its
sole discretion (the “Xanser Services Loan Agreement”), but only if the Xanser
Services Loan is pledged to the Banks pursuant to the Borrower Pledge
Agreement.”
          2.3 Related Transactions. Section 8.11(b) of the Existing Agreement is
amended by deleting Section 8.11(b) in its entirety and substituting, in lieu
thereof, the following:
          “(b) No Loan Party will make any payments, directly or indirectly, to
XANSER or any officer of director of XANSER, except as permitted by the XANSER
Management Agreement, Section 8.5, Section 8.11(a) or Section 8.15.”
          Section 3. Conditions Precedent.
          The amendments provided for by this Amendment shall become effective
on the date (the “Amendment Effective Date”) on which the following conditions
precedent shall be satisfied to the satisfaction of the Agent or waived:
          3.1 Default, etc. On the Amendment Effective Date, there shall exist
no Event of Default and all representations and warranties made by the Borrower
or Holding in the Existing Agreement or in the other Loan Documents or otherwise
made by the Borrower or Holding in writing in connection herewith or therewith
shall be true and correct in all material respects with the same effect as
though such representations and warranties have been made at and as of such time
except to the extent such representations and warranties were made only as of a
specific date.
          3.2 Documents. On the Amendment Effective Date, the Agent shall have
received this Amendment executed and delivered by each of the parties hereto.
          3.3 Approvals and Consents. All orders, permissions, consents,
approvals, licenses, authorizations and validations of, and filings, recordings
and registrations with, and exemptions by, any Government Authority, or any
other Person, required to authorize or required in connection with the
execution, delivery and performance of this Amendment and the transactions
contemplated hereby by either of the Borrower or Holding shall have been
obtained (and, if so requested, furnished to the Agent).
          Section 4. Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, all of the terms and conditions of the Agreement
shall remain in

2



--------------------------------------------------------------------------------



 



full force and effect. All references to the “Agreement” in any other Loan
Document or other document or instrument shall be deemed to mean the Agreement
as amended by this Amendment. This Amendment shall not constitute a novation of
the Agreement, but shall constitute an amendment thereof.
          Section 5. Counterparts. This Amendment may be executed in any number
of counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.
          Section 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective duly authorized officers as
of the date first above written.

                  FURMANITE LIMITED
 
           
 
  By:   /s/ Howard C. Wadsworth    
 
                Name: Howard C. Wadsworth     Title:   Director
 
                FUMANITE WORLDWIDE, INC
 
           
 
  By:   /s/ Howard C. Wadsworth    
 
                Name: Howard C. Wadsworth     Title:  Vice President
 
                BANK OF SCOTLAND, individually and as Agent
 
           
 
  By:        
 
                Name:     Title:

3